PROVOSTY, X,
dissents from the judgment, in so far as it condemns defendant to pay for any cane testing below the lowest grade fixed by the contract, holding that the contract was made with special reference to the case presented, and that it must be enforced as the parties made it. The parties contemplated that what would be tested would be the juice of the cane, that is to say, that the test would take place after the cane had been ground; and they contemplated that all cane testing below a certain grade would be considered valueless, i. e., would not defray the cost of manufacturing, and that such cane would not have to be paid for.